Exhibit 10.1
image01.jpg [image01.jpg]


January 29, 2020


Ms. Amanda W. Ginsberg
c/o last address on file with the Company


Dear Ms. Ginsberg:


This letter agreement sets forth the terms upon which Match Group, Inc., a
Delaware corporation (the “Company”), agrees to enter into an advisory agreement
with you (“Advisor”) relating to your service as an advisor to the Company
effective upon your separation as an employee of the Company as of March 1,
2020, or such earlier date as the parties mutually agree (the “Effective Date”).
The Company and Advisor (each, a “party” and together, the “parties”) hereby
agree as follows:
1.As of the Effective Date, Advisor shall become an advisor to the Company on
matters relating to the business, strategy and operations of the Company and its
subsidiaries, as may be reasonably requested by the Company from time to time,
but in no event to exceed 20 hours in any given calendar quarter.
2.The term of your service as an Advisor under this Agreement shall commence as
of the Effective Date and end on February 28, 2021 (the “Termination Date”),
unless extended by written agreement of the parties (the “Term”).
3.The parties acknowledge that Advisor’s activities hereunder constitute
“performance of services” under (i) the Match Group, Inc. 2015 Stock and Annual
Incentive Plan, as amended and (ii) the Amended and Restated Match Group, Inc.
2017 Stock and Annual Incentive Plan, and that during the Term, Advisor’s
outstanding Company stock options and Company restricted stock units will remain
outstanding and shall continue to vest pursuant to their existing vesting
schedules and terms. All of Advisor’s Company stock options that are vested and
exercisable as of the date hereof, and any Company stock options that become
exercisable during the Term, shall remain or become, as applicable, fully vested
and freely exercisable, and, from and after the Effective Date, Advisor shall be
entitled to exercise any such stock options and transfer or sell any shares of
Company common stock that Advisor holds free and clear of any restrictions
whether under the Company’s stock ownership policies or otherwise. Any vested
Company stock options that Advisor holds as of the Termination Date shall remain
exercisable for at least ninety (90) days following such date.
4.Advisor shall be eligible to elect continuation coverage under the Company’s
group health plan for a period of up to eighteen (18) months from the Effective
Date for Advisor and Advisor’s eligible dependents at the same coverage level as
in effect for Advisor and her eligible dependents immediately prior to the
Effective Date, with Advisor responsible for no more than the premium payment
currently paid as an active employee of the Company.
8750 North Central Expressway, Suite 1400, Dallas, TX 75231

--------------------------------------------------------------------------------



5.Advisor’s benefits under any other Company benefit plans and programs (e.g.,
the Company’s 401(k) plan) shall be treated in accordance with the terms of such
plans and consistent with the treatment of other similarly situated executives.
6.Additionally, the Company shall reimburse Advisor for Advisor’s reasonable
business expenses incurred during the Term in connection with Advisor’s duties
hereunder.
7.The Company has provided and shall provide Advisor with Confidential
Information (defined below). Advisor shall not, except as Advisor in good faith
deems appropriate to perform Advisor’s duties hereunder, or in direct connection
with Advisor’s obligation of cooperation referenced herein and as authorized by
the Company in conjunction with that obligation, or as required by applicable
law or regulation, governmental investigation, subpoena, or with enforcing the
terms of this Agreement (or any agreement referenced herein) without limitation
in time, communicate, divulge, disseminate, disclose to others or otherwise use,
whether directly or indirectly, any Confidential Information regarding the
Company or any of its subsidiaries or affiliates. “Confidential Information”
shall mean information about the Company or any of its subsidiaries or
affiliates, and their respective businesses, employees, consultants,
contractors, clients and customers, that is not disclosed by the Company or any
of its subsidiaries or affiliates for financial reporting purposes or otherwise
generally made available to the public (other than by Advisor’s breach of the
terms hereof or the terms of any previous confidentiality obligation by Advisor
to the Company) and that was learned or developed by Advisor in the course of
providing services to the Company or any of its subsidiaries or affiliates,
including (without limitation) any proprietary knowledge, trade secrets, data,
formulae, information, and client and customer lists and all papers, resumes,
and records (including computer records) of the documents containing such
Confidential Information. Advisor expressly acknowledges that such Confidential
Information is specialized, unique in nature, and of great value to the Company
and its subsidiaries or affiliates, and that such information gives the Company
and its subsidiaries or affiliates a competitive advantage.
8.Advisor agrees to cooperate with the Company and its legal counsel in
connection with, but not limited to, any investigation, administrative
proceeding or litigation relating to any matter in which Advisor was involved or
of which Advisor has knowledge.  The Company will reimburse reasonable
out-of-pocket expenses that Advisor incurs in complying with requests by the
Company hereunder, provided the expenses are authorized by the Company in
advance.  However, Advisor will not be entitled to compensation for expenses
arising from any proceeding brought by Advisor or in any circumstance in which
compensation is prohibited by law.
9.All Advisor Developments are and shall be made for hire by Advisor for the
Company or any of its subsidiaries or affiliates. “Advisor Developments” means
any discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work or authorship
that (i) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (ii) results from or is suggested by any
undertaking assigned to Advisor or work performed by Advisor for or on behalf of
the Company or any of its subsidiaries or affiliates, whether created alone or
with others, during or after working hours (including before the Effective
Date). All Confidential Information and all Advisor Developments shall remain
the sole property of the Company or any of its subsidiaries or affiliates.
Advisor has not acquired and shall not acquire any proprietary interest in any
Confidential Information or Advisor Developments developed or acquired during
the Term or during Advisor’s service with the Company before the Effective Date.
To the extent Advisor may, by operation of law or otherwise, acquire any right,
title or interest in or to any Confidential Information or
2

--------------------------------------------------------------------------------



Advisor Development, Advisor hereby assigns to the Company all such proprietary
rights. Advisor shall, both during and after the Term, upon the Company’s
request, promptly execute and deliver to the Company all such assignments,
certificates, and instruments, and shall promptly perform such other acts, as
the Company may from time to time in its discretion deem necessary or desirable
to evidence, establish, maintain, perfect, enforce, or defend the Company’s
rights in Confidential Information and Advisor Developments.
10.In consideration of this letter agreement, and for other good and valuable
consideration provided hereunder, the receipt and sufficiency of which are
hereby acknowledged by Advisor, Advisor hereby agrees and covenants that, during
the Term and for a period of twelve (12) months thereafter, Advisor shall not,
without the prior written consent of the Company, directly or indirectly, engage
in or become associated with a Competitive Activity. “Competitive Activity”
means engaging in the business of providing online or app-based dating services
or in such other business involving the provision of the same or similar to
products or services that any business of the Company is engaged in providing as
of the Termination Date (the “Company Group Products or Services”), provided
such business or endeavor is in the United States, or in any foreign
jurisdiction in which the Company provides, or has provided during the Term, the
relevant Company Group Products or Services. For purposes of this covenant,
Advisor shall be considered to have become “associated with a Competitive
Activity” if Advisor becomes directly or indirectly involved as an owner,
principal, employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, member, advisor, lender,
consultant or in any other individual or representative capacity with any
individual, partnership, corporation or other organization that is engaged in a
Competitive Activity. Notwithstanding anything else in this Part 6, (A) Advisor
may become employed by or provide services to a partnership, corporation or
other organization that is engaged in a Competitive Activity so long as Advisor
has no direct or indirect responsibilities or involvement in the Competitive
Activity, and (B) Advisor may own, for investment purposes only, up to five
percent (5%) of the outstanding capital stock of any publicly-traded corporation
engaged in a Competitive Activity if the stock of such corporation is either
listed on a national stock exchange or on the NASDAQ National Market System and
if Advisor is not otherwise affiliated with such corporation.
11.Advisor recognizes that, by virtue of her former role as the Chief Executive
Officer of the Company and as a member of the Board of Directors of the Company
and further in her advisory capacity pursuant to the terms of this letter
agreement, she possesses and will possess Confidential Information about other
employees, consultants, and contractors of the Company and its subsidiaries
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with suppliers to and customers of
the Company and its subsidiaries. Advisor recognizes that the information she
possesses and will possess about these other employees, consultants, and
contractors is not generally known, is of substantial value to the Company and
its subsidiaries in developing their respective businesses and in securing and
retaining customers, and has been and will be acquired by Advisor because of
Advisor’s advisory position with the Company. As such, Advisor agrees that,
during the Term and for a period of twelve (12) months thereafter, Advisor will
not, directly or indirectly, solicit or recruit any employee of the Company or
any of its subsidiaries (or any individual who was an employee of the Company or
any of its subsidiaries at any time during the six (6) months prior to such act
of solicitation or recruitment) for the purpose of being employed by Advisor or
by any business, individual, partnership, firm, corporation, or other entity on
whose behalf Advisor is acting as an agent, representative, or employee and that
Advisor will not convey any Confidential Information or trade secrets about any
3

--------------------------------------------------------------------------------



employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of Advisor’s duties hereunder. Notwithstanding
the foregoing, Advisor is not precluded from soliciting or recruiting any
individual who (i) initiates discussions regarding employment on his or her own,
(ii) responds to any public advertisement or general solicitation, or (ii) has
been terminated by the Company prior to the initiation of the solicitation or
recruitment.
12.Advisor further agrees that, during the Term and for a period of twelve (12)
months thereafter, Advisor will not, directly or indirectly, induce to be hired
or hire any employee of the Company or any of its subsidiaries who is at the
time of the inducement to be hired or the hire or who was at the time of
Advisor’s separation from employment with the Company in (i) a senior executive
or officer-level role within the Company or with any of the Company’s
subsidiaries or affiliates or (ii) a direct reporting relationship with Advisor
at the time of Advisor’s separation from employment with the Company or any time
during the six (6) months prior to such separation, specifically including but
not limited to the following key individuals with a direct reporting
relationship to Advisor in her former employment with the Company: Sharmistha
Dubey, Amarnath Thombre, Alexandre Lubot, Elie Seidman, Gary Swidler, Jared
Sine, Hesam Hosseini, Ariel Charytan, Malgosia Green, Justin McLeod, Justine
Sacco, and Thomas Gaissmaier.
13.This letter agreement will be governed by the laws of the State of Texas,
without regard to conflicts of laws principles. This letter agreement may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.
This Agreement and any applicable agreements relating to Advisor’s Company and
IAC/InterActiveCorp equity awards (subject to the terms herein) constitute the
entire agreement between the parties and, as of the Effective Date, terminates
and supersedes any and all prior agreements and understandings (whether written
or oral) between the parties with respect to the subject matter of this
Agreement.




If the foregoing terms are acceptable to you, please indicate your agreement by
signing this letter agreement in the space provided below and returning it to
the undersigned at your earliest convenience.
Regards,


/s/ Jared F. Sine   
Jared F. Sine
Chief Legal Officer & Secretary


ACKNOWLEDGED AND AGREED AS OF JANUARY 29, 2020:


/s/ Amanda W. Ginsberg
Amanda W. Ginsberg
4